Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1, 3-10 are allowable. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a system or method of performing operations that corrects distortion in an equidistant cylindrically projected original image obtained by a panoramic camera by partitioning it into two parts based on the panoramic camera’s height from the ground, wherein the distortion of the first part is smaller than a predetermined threshold and the distortion of the second part is greater than the predetermined threshold; correcting the distortion on the second part of the original image to create a distortion-corrected image; and recognizing the first part of the original image and the distortion-corrected image so as to recognize an object in the original image. 
The prior art of record, singly or in combination, fails to teach or disclose the limitations stated below as recited in Claim 1,and similarly stated in Claims 8 and 9.

wherein the partitioning partitions the original image into the first part and the second part, based on a height from a ground of a panoramic camera used for obtaining the equidistant cylindrical view

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/             Supervisory Patent Examiner, Art Unit 2666